Citation Nr: 0318484
Decision Date: 07/03/03	Archive Date: 08/07/03

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-08 255	)	DATE JUL 07, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of home loan guaranty indebtedness in the amount of $33,452.37, plus interest.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to November 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 1995 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee) in Los Angeles, California, that denied the veterans request for a waiver of an overpayment in the amount of $33,452.37, plus interest.  The veteran perfected a timely appeal of this determination to the Board.

In April 1999, the veteran offered testimony at a hearing held at the RO before the undersigned Veterans Law Judge (formerly referred to as a Member of the Board).  


REMAND

During his April 1999 Board hearing, the veteran testified that his financial circumstances had recently changed because he was being laid off from his position as an aerospace worker, effective June 11, 1999; he also submitted the notice letter from his employer substantiating this fact.

During the hearing, the undersigned Veterans Law Judge noted that in light of the change in his financial circumstances, he needed to complete a new financial status report.  In compliance with the Boards instruction, the veteran completed VA Form 20-5655, Financial Status Report, dated May 19, 1999, and submitted it, together with a coversheet, dated that same day; in doing so, he specifically waived RO consideration of the evidence.  The Board notes, however, that its unclear when the evidence was received by VA because the evidence bears no date stamp.  

Apparently, the financial status report was received at the RO because, mysteriously, the veterans claims folder was not formally transferred to the Board until February 2003.  As such, because there is a strong likelihood that the veterans financial circumstances have changed since May 1999, before the Board can consider this claim, an updated financial status report is necessary.

Further, during the pendency of the appeal, the Veterans Claims Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  The Act and its implementing regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(c)).

In March 2003, the Board sent the veteran a letter notifying him of the enactment of the VCAA.  It appears that that letter was either returned or misdelivered, suggesting that VA may not have the veterans current address.  On remand, the RO should attempt to verify the veterans current address.

In any event, because the Boards March 2003 VCAA letter was either returned or misdelivered, the veteran has not received any sort of notification of the VCAA and the effect it has on his claim in appellate status.  As noted earlier, the claims folder was returned to the Board in February 2003, more than two years after the VCAA was enacted, and almost four years subsequent to the veterans Board hearing.  In light of the above, including the long delay in sending the veterans claims folder to the Board, the Board finds that the RO should inform the veteran of the VCAA and its notification provisions.  

In view of the above, this matter is REMANDED to the RO for the following actions:

1.  The RO should utilize all available resources to clarify the veterans current address.

2.  Thereafter, the RO should send the veteran a letter explaining the VCAA, to include the duty to assist and notice provisions contained therein.  Among other things, the letter should explain, what, if any, information not previously provided to the Secretary is necessary to substantiate the veterans claim.  The letter should also specifically inform the veteran of which portion of the evidence is to be provided by the claimant and which part, if any, the RO will attempt to obtain on his behalf.  The veteran must also be advised that he has one year from the date of such notice to submit evidence.  His claim cannot be adjudicated prior to the end of the one-year period unless he informs the RO that he has no additional evidence to submit or waives the one-year time period.  

3.  The veteran should be requested to submit an updated Financial Status Report, with any additional supporting documentation regarding current income and expenses, and the RO should provide him the appropriate form on which to do so. With respect to this development request, reasonable efforts to document the action taken should be made and any lack of response or failure to cooperate should be clearly documented in the record.

4.  After information concerning the veterans current financial status has been obtained, the case should be referred to the Committee for a determination as to whether collection of the debt would be contrary to the standard of equity and good conscience, addressing all issues and concerns that were noted in this REMAND, and he must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Especially in light of the long delay in transferring this case to the Board, this claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  _________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).
